DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. Pub. 2019/0087985 A1).
Regarding claim 1, Li et al teaches a computer-implemented method for constructing a three-dimensional (3D) model (Figs. 1A-1D), comprising: 
               rendering an image of the 3D model defined by initial geometry, wherein an antialiasing operation performed by a rendering pipeline processes data associated with the geometry to antialias the image (paragraph [0032], “At step 111, the inverse graphics rendering system receives image data in a two-dimensional (2D) space. The 
              computing pixel differences based on the image and a reference image (paragraph [0034], “At step 117, the inverse graphics rendering system compares the image data and the rendered image data to produce differences.”); 
              propagating the pixel differences backwards through the antialiasing operation of the rendering pipeline to compute geometry changes corresponding to reducing the pixel differences (paragraphs [0035], [0046], [0047], “In practice, a parameter is updated by nudging the parameter in a direction that reduces or minimizes the error (opposite direction of the gradient of the error).” “The filtered visibility functions are smooth and continuous, and therefore can be used to compute useful derivatives of the parameters.” “In one embodiment, the parameters for a 3D scene 132 are optimized (e.g., trained) by the parameter adjustment engine 134 using a gradient descent or any other derivative-based optimization technique based on the error data and the parameter derivatives.”); 
             adjusting the initial geometry based on the geometry changes to produce modified geometry for the 3D model (Fig. 1A, 119; paragraph [0035], “At step 119, the 
Regarding claim 2, Li et al teaches wherein the initial geometry is defined by vertex locations (paragraph [0037], vertex positions for geometric objects).
Regarding claim 3, Li et al teaches wherein the initial geometry is defined by weights applied to a base mesh (paragraph [0032], 3D model, triangles. Paragraph [0146], assigning weights to features).
Regarding claim 6, Li et al teaches wherein propagating the pixel differences further comprises producing a surface texture corresponding to the 3D model (paragraph [0109], texture mapping).
Regarding claim 7, Li et al teaches wherein the surface texture represents at least one of lighting or material properties of the 3D model (paragraph [0048], lighting information).
Regarding claim 11, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed within a cloud computing environment (paragraph [0075], HPC, data center; paragraph [0125], internet).
Regarding claim 12, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed on a server or in a data center to generate the image and the 3D model, and at least one of the image and the 3D model is streamed to a user device (paragraph [0114], servers).
Regarding claim 13, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (paragraph [0037], machine learning; paragraph [0148], neural network).
Regarding claim 14, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting is performed on a virtual machine comprising a portion of a graphics processing unit (paragraph [0075], PPU, data center,  simulation, etc.).
Claims 15-17 and 19 recite a system, comprising: processor configured to perform the method as in claims 1-3 and 6. Li et al teaches a system, comprising: processor configured to perform the method as in claims 1-3 and 6 (Figs. 5A-5C, CPU, PPU. Also see rejection of claims 1-3 and 6 above.).
Claim 20 recites a non-transitory computer-readable media storing computer instructions for three-dimensional (3D) model construction that, when executed by one or more processors, cause the one or more processors to perform the steps in claim 1. Li et al teaches a non-transitory computer-readable media storing computer instructions for three-dimensional (3D) model construction that, when executed by one or more processors, cause the one or more processors to perform the steps in claim 1 (paragraph [0127], memory, storage, computer program. Also see rejection of claim 1 above.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, as applied to claims 1 and 15 above, and in view of Öztireli et al (U.S. 11,074,743 B2).
Regarding claims 4 and 18, Li et al remains as applied to claims 1 and 15 above, respectively. However, Li et al does not explicitly teach further comprising repeating the rendering, computing, propagating, and adjusting for at least one additional reference image; or wherein the processor is configured to repeat the rendering, computing, propagating, and adjusting for at least one additional reference image.
Öztireli et al, in the same field of endeavor, teaches repeating differentiable  rendering, and inverse rendering for at least one additional reference image (column 5, lines 42-48, “any number of the techniques described herein may be used in any number of software applications in any technically feasible fashion to perform 
Regarding claim 5, the combination of Li et al and Öztireli et al would suggest the computer-implemented method of claim 4, wherein the reference image and the at least one additional reference image are each associated with a different camera position (Öztireli et al: column 5, lines 48-53, “For instance, in some embodiments, the differentiable rendering application 102 is used to train a neural network to solve a computer vision problem using reference images 152 corresponding to different views of a 3D scene, and the inverse rendering application 120 is omitted from the system 100.”).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, as applied to claim 1 above, and in view of Jimenez et al (Jorge Jimenez et al, .
Regarding claim 8, Li et al remains as applied to claim 1 above. However, Li et al does not explicitly teach wherein the antialiasing operation comprises: determining, based on the data associated with the geometry, that a silhouette edge intersects a pair of neighboring pixels; computing a blend weight between the neighboring pixels; and adjusting colors of the neighboring pixels according to the blend weight.
Jimenez et al, in the same field of endeavor, teaches wherein the antialiasing operation comprises: determining, based on the data associated with the geometry, that a silhouette edge intersects a pair of neighboring pixels; computing a blend weight between the neighboring pixels; and adjusting colors of the neighboring pixels according to the blend weight (page 4, left column, “2. Piecewise-linear silhouette lines are derived from the separation lines. This is illustrated in Figure 3 with a Z-shape formed by b-c-d lines and a U-shape defined by d-e-f lines. In MLAA, silhouette segments originate at the edges of pixels that have both horizontal and vertical separation lines (all
 such pixels are shown with stripped shading).” “3. Color filtering is performed for all pixels intersected by silhouette lines. Essentially, this is done by propagating colors on opposite sides of separation lines into polygons formed by silhouettes and separation lines, as illustrated at the bottom of Figure 3. The areas of these polygons are used for color mixing.” Figs. 2-3. Also see pages 67-76 (marked pages 55-64)). As Jimenez et al is combined with Li et al, one would obtain the claimed features. The implementation of the combination may be dome by adding or modifying the relevant software components. The rationale of the combination may be combining prior art elements 
Regarding claim 9, the combination of Li et al and Jimenez et al would suggest the computer-implemented method of claim 8, wherein determining comprises identifying the silhouette edge between first rendered geometry associated with a first identifier and second rendered geometry associated with a second identifier (Jimenez et al: page 9, right column, paragraph 2, primitive IDs).
Regarding claim 10, the combination of Li et al and Jimenez et al would suggest
the computer-implemented method of claim 1, wherein the antialiasing operation approximates a pixel integral based on a location of a silhouette edge within the pixel (Jimenez et al: pages 74-76 (marked pages 62-64), weighted blending colors across the edge).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613